Name: Commission Regulation (EEC) No 2177/93 of 3 August 1993 on the issuing of a standing invitation to tender for the resale on the internal market of 300 000 tonnes of maize held by the French intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 8 . 93 No L 195/25Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2177/93 of 3 August 1993 on the issuing of a standing invitation to tender for the resale on the internal market of 300 000 tonnes of maize held by the French intervention agency Article 2 1 . The final date for the submission of tenders for the first partial invitation to tender shall be 11 August 1993 . 2. The final date for the submission of tenders for the last partial invitation to tender shall expire on 15 September 1 993 . 3 . Tenders must be lodged with the French interven ­ tion agency : Office National Interprofessionnel des Cereales, 21 , avenue Bosquet, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (2) lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas, in the present market situation, a standing invi ­ tation to tender for the resale on the internal market of 300 000 tonnes of maize held by the French intervention agency should be issued ; Whereas in the current situation it would be appropriate to reduce the minimum resale price to be observed to ECU 164,18 per tonne ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency shall issue a standing invitation to tender for the resale on the internal market of 300 000 tonnes of maize held by it in accordance with Regulation (EEC) No 2131 /93 . F-75326 Paris Cedex 07, (Telex OFIBLE A 200490F). Article 3 Notwithstanding Article 5 (3) of Regulation (EEC) No 2131 /93, in no case may successful tenders be lower than ECU 164,18 per tonne . Article 4 Not later than Tuesday of the week following the final date for the submission of tenders, the French interven ­ tion agency shall notify the Commission of the quantities and average prices of the various lots sold. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 August 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 191 , 31 . 7 . 1993, p. 76.